Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 15, 19, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7172257 to Tamaru et al. (“Tamaru”).

Regarding claim 1, Tamaru discloses a method for controlling a tension adjustment system of a machine, the tension adjustment system including a tensioning cylinder 21 operatively coupled to an idler 12 via a yolk 16 and a swing link 17, the yolk being coupled to the swing link via a pivot joint (as evident from Fig. 2), a pressure sensor 27 operatively coupled to the tensioning cylinder and an electronic control module 30, the pressure sensor being configured to transmit to the electronic control module a pressure measurement that is indicative of a pressure within a chamber of the tensioning cylinder (col. 7, ln 66 – col. 8, ln 4), and a lubricant pump 25 and a relief valve 26 in fluid communication with the chamber of the tensioning cylinder (as evident from Fig. 4), the method comprising: receiving, by the electronic control module, the pressure measurement (e.g. col. 8, ln 40-41); determining, by the electronic control module, a pressure setting associated with the tensioning cylinder (col. 8, ln 43-48, namely a “comparison operation”); adjusting, by the electronic control module, a setting of the relief valve to extract a first portion of a lubricant from the tensioning cylinder based on the pressure 25b); and adjusting a location of the idler via the yolk and the swing link in response to extracting the first portion of the lubricant from the tensioning cylinder (col. 8, ln 57-61).
Regarding claim 3, Tamaru discloses the method of claim 1 further comprising: determining, by the electronic control module, a difference between the pressure measurement and the pressure setting (i.e. the “comparison operation” in col. 8, ln 44); and wherein an amount of the first portion of the lubricant corresponds to the difference between the pressure measurement and the pressure setting when the pressure measurement is greater than the pressure setting (as evident from the disclosed “sharp rise in pressure” in col. 8, ln 40-41).
Regarding claim 4, Tamaru discloses the method of claim 1 wherein the pressure setting is based on at least one of operating conditions of the machine (i.e. condition of running on a rock as set forth in col. 8, ln 38). 
Regarding claim 5, Tamaru discloses the method of claim 1 wherein the pressure measurement is obtained according to a time schedule (i.e. the time it takes for the sequence of events set forth in col. 8, ln 38-43). 
Regarding claim 6, Tamaru discloses the method of claim 1 wherein the tensioning cylinder is configured to provide track tension for a track of the machine (col. 8, ln 60), and wherein an amount of the tension corresponds to a pressure within the tensioning cylinder (col. 8, ln 53-56). 
Regarding claims 7 and 19, Tamaru discloses the method of claim 1 / system of claim 15 wherein the lubricant extracted from the tensioning cylinder is fed back to a lubricant reservoir of the machine via the relief valve (col. 8, ln 56).
Regarding claim 21, Tamaru discloses the method of claim 1 further comprising: actuating, by the electronic control module, the lubricant pump (col. 8, ln 47-48) to add a second portion (i.e. that portion 

Regarding claim 22, Tamaru discloses the method of claim 1 further comprising: determining, by the electronic control module, a difference between the pressure measurement and the pressure setting, wherein an amount of the second portion of the lubricant corresponds to the difference between the pressure measurement and the pressure setting when the pressure measurement is less than the pressure setting (e.g. col. 8, ln 60-67).
Regarding claim 15, Tamaru discloses a system comprising: an idler; a tensioning cylinder 21 operatively coupled to the idler 12 via a yolk 16 and a swing link 17, the yolk being coupled to the swing link via a pivot joint (as evident from Fig. 2); a relief valve 26 in fluid communication with a chamber of the tensioning cylinder (as evident from Fig. 4); a lubricant reservoir 25b configured to hold a lubricant, wherein the lubricant is used to adjust a pressure within the chamber of the tensioning cylinder based on a setting of the relief valve (e.g. col. 8, ln 14-17); a lubricant pump 25 in fluid communication with the chamber of the tensioning cylinder and the lubricant reservoir (as evident from Fig. 4), the lubricant pump being configured to transfer the lubricant between the lubricant reservoir and the tensioning cylinder (e.g. col. 7, ln 1-5); a pressure sensor 27 operatively coupled to the chamber of the tensioning cylinder and configured to generate a pressure measurement that is indicative of a pressure within the chamber of the tensioning cylinder (col. 7, ln 66 – col. 8, ln 4); and an electronic control module 30 operatively coupled to the pressure sensor, the lubricant pump, and the relief valve (as evident from Fig. 4), the electronic control module being configured to: receive, from the pressure sensor, the pressure 
Regarding claim 23, Tamaru discloses the system of claim 15 wherein the electronic control module is further configured to actuate the lubricant pump to add lubricant to the chamber of the tensioning cylinder from the lubricant reservoir based on the pressure measurement and the pressure setting (col. 8, ln 46-49).
Regarding claim 24, Tamaru discloses the system of claim 15 wherein the tensioning cylinder provides track tension for a track of a machine via linkage to the idler through the swing link, and an amount of the track tension corresponds to the pressure within the chamber of the tensioning cylinder (e.g. col. 8, ln 53-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaru in view of US 3327798 to Erwin-Walter Siber et al. (“Siber”)
Regarding claim 2, Tamaru does not explicitly provide for a user interface such that a user or operator can establish the pressure setting set forth in claim 1. Siber discloses such (see col. 5, ln 39-45). It would have been obvious to one of ordinary skill in the art to provide an interface such that the pressure setting is associated with a user input received, by the electronic control module, via a user interface of  with the motivation of anticipating dramatic changes in ground condition to avoid a sudden change in track tension therein prolonging the life of the track assembly. 
Regarding claim 16, Tamaru discloses the system of claim 15 but does not explicitly provide for a user interface such that a user or operator can establish the pressure setting set forth in claim 1. Siber discloses such (see col. 5, ln 39-45). It would have been obvious to one of ordinary skill in the art to provide an interface operatively coupled to the electronic control module, wherein the electronic control module is further configured to determine the pressure setting based on a track tension setting received via the user interface with the motivation of anticipating dramatic changes in ground condition to avoid a sudden change in track tension therein prolonging the life of the track assembly.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaru in view of US Patent Application Publication 20080224535 to Schmit et al. (“Schmit”).

Regarding claim 17, Tamaru discloses the system of claim 15 but does not disclose that the electronic control module is further configured to determine a temperature associated with the system and a pressure setting based on the temperature. Schmit discloses a track belt tension system that adjusts the pressure based on, among other things, ambient temperature (see [0020]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of providing a redundant means to ensure or verify proper track tensioning therein prolonging the lifespan of the system. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaru in view of US Patent Application Publication 20180118290 to Vik et al. (“Vik”).
Regarding claim 18, Tamaru discloses the system of claim 15 but does not disclose that the electronic control module is further configured to determine the pressure setting based on a machine learning Vik discloses such (see e.g. [0035], ln 8-15; also see [0033]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of increasing efficiency of the system such that the proper tension is achieved given specific environmental conditions. 
Response to Arguments
Applicant's arguments filed 1/27/22 (using the 12/27/22 remarks) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.